Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 34, 36, 58, 60-68 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 59 (Group VI invention) , directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement of Groups IV and VI as set forth in the Office action mailed on 7/2/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Joe C. Hao on 3/2/2022.
Examiner’s Amendment to claims:
Cancel claims 61, 69-71.
In claim 34, after “”catalytic domain”, delete “and” and substitute therefor ---- linked via an amino acid linker to ------.

The following is an examiner’s statement of reasons for allowance: 
Claims 34, 36, 58-60, 62-68 are directed to a fusion protein comprising a human adenosine deaminase that acts on RNA (ADARI) catalytic domain (and optionally a specific mutant thereof) linked via an amino acid linker to a hybrid nucleic acid binding domain (NBD) from a human ribonuclease H that binds to a DNA-RNA hybrid molecule, pharmaceutical compositions comprising said product and a method of treating a genetic disorder in a subject comprising administering to the subject a therapeutically effective amount of said pharmaceutical composition.
Claimed fusion protein is free of prior art. Further, the prior art fails to suggest such specifically claimed product. Hence, said fusion protein is also non-obvious.
Since said fusion protein is both novel and non-obvious, pharmaceutical compositions comprising said product and a method of treating a genetic disorder in a subject comprising administering to the subject a therapeutically effective amount of said pharmaceutical composition are also novel and non-obvious.
Claims 34, 36, 58-60, 62-68 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932. The examiner can normally be reached full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656